Order entered October 21, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-22-01113-CV

       IN RE TRACI R. JONES AND SHARON M. COTTON, Relators

                  Original Proceeding from Ellis County, Texas

                                    ORDER
        Before Chief Justice Burns and Justices Partida-Kipness and Smith

      Based on the Court’s opinion of today’s date, we DISMISS relators’

Emergency Petition for Emergency Injunction Against Electronic Voting Systems

for want of jurisdiction.


                                           /s/   CRAIG SMITH
                                                 JUSTICE